DETAILED ACTION
Claims 1, 3 and 6-7 are presented for examination.
	Applicant’s Amendment filed December 17, 2021 was entered into the present application. Pursuant to the Notice of Informal or Non-Responsive Amendment after Examiner Action mailed January 6, 2022, Applicant’s December 17, 2021 was determined to be non-compliant in view of Applicant’s attempt to shift the claimed invention after examination on the merits had already commenced. Applicant’s subsequent Amendment filed March 1, 2022 in response to the January 6, 2022 notice has been received and entered into the present application. 
	Claims 1, 3 and 6-7 are pending and under examination. Claims 2 and 4-5 are cancelled. Claims 6-7 are newly added. 
Applicant’s arguments, filed March 1, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Objections/Rejections Set Forth in the September 21, 2021 Office Action
	In reply to the objection to claim 1 set forth at p.3 of the previous Office Action dated September 21, 2021, Applicant now amends claim 1 to define the acronym “HDAC6” as “histone deacetylase 6”. Accordingly, the objection is now hereby withdrawn. 
	In reply to the objection to claim 3 set forth at p.3 of the previous Office Action dated September 21, 2021, Applicant now amends claim 3 to correct the spelling of the term “form” to “from”. Accordingly, the objection is now hereby withdrawn. 
	In reply to the rejections of claims 1-2 and 4-5 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.3-4 of the previous Office Action dated September 21, 2021, Applicant now 
	In reply to the rejection of claims 4-5 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.5 of the previous Office Action dated September 21, 2021, Applicant now cancels claims 4-5. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1-2 and 4-5 under 35 U.S.C. §102(a)(1) as being anticipated by Zain et al. (“Targeting Histone Deacetylases in the Treatment of B- and T-cell Malignancies”, Invest New Drugs, 2010; 28(Suppl 1):S58-S78), as set forth at p.5-7 of the previous Office Action dated September 21, 2021, Applicant now cancels claims 2 and 4-5 and further limits claim 1 only to HDAC6 inhibitors other than vorinostat. Accordingly, the rejection is now hereby withdrawn.

Objection to the Claims (New Grounds of Objection)
	Claim 7 is objected to for failing to define the acronym “PAR2” at its first occurrence in the claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter 
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
This is a new matter rejection.
There is insufficient written support for Applicant’s new limitations directed to a pharmaceutical composition for preventing or treating itching, comprising a histone deacetylase 6 (HDAC6) inhibitor and one or more anti-itch therapeutics (claim 6), wherein the anti-itch therapeutic is at least one of an antihistamine or a PAR2 inhibitor (claim 7). 
In the reply filed March 1, 2022, Applicant asserts that “[s]upport for this amendment [to claim 6] is found at least in lines 1-14 of page 8”, and that “[s]upport for this amendment [to claim 7] is found at least in lines 1-11 of page 2”.
A full and complete consideration of Applicant’s as-filed specification fails to identify disclosure relevant specifically to combining a pharmaceutical composition of a HDAC6 inhibitor with “one or more anti-itch therapeutic[s]” generally, as in claim 6, or further wherein the anti-itch therapeutic is “at least one” of an antihistamine or a PAR2 inhibitor, as in claim 7, for the prevention or treatment of itching. The as-filed specification fails to disclose the instantly claimed composition of a HDAC6 inhibitor with, specifically, “one or more anti-itch therapeutic” (claim 6), let alone the specific anti-itch therapeutics now recited in instant claim 7. At best, the as-filed specification describes only the combination of “[t]he pharmaceutical composition of the present invention” with, generally, “other therapeutic agents”, but such description fails to support the specific narrowing of Applicant’s claimed pharmaceutical composition of a HDAC6 inhibitor for preventing or treating itching with, in particular, an anti-itch therapeutic (claim 6), wherein the anti-itch therapeutic is at least one of an antihistamine or a PAR2 inhibitor (claim 7). This concept, then, newly added in claims 6-7 constitutes a narrowing of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, Applicant recites that the “one or more anti-itch therapeutic comprises at least one of: an anti-histamine and a PAR2 inhibitor”, which renders the claim indefinite because the phrase “at least one” provides for one or both of the recited therapeutics, but Applicant recites the conjunction “and” between the two therapeutics, which implies the presence of both therapeutics (and, thus, conflicts with the previous limitation providing for “at least one” of the recited therapeutics). It is unclear, therefore, if one or more, or both, of the recited therapeutics is required by the claim. Clarification is required. 
If Applicant intends to provide for one or both recited anti-itch therapeutics, then Applicant may wish to consider amending the claim to recite “at least one of an antihistamine and/or a PAR2 inhibitor”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (“Selective HDAC Inhibition by ACY-241 Enhances the Activity of Paclitaxel in Solid Tumor Models”, Oncotarget, 2017 January 10; 8(2):2694-2707, Published Online December 1, 2016), already of record, for the reasons of record set forth at p.7-8 of the previous Office Action dated September 21, 2021, of which said reasons are herein incorporated by reference.
Newly amended claim 1 is now amended to define the HDAC6 inhibitor as, e.g., ACY-241.
As Huang et al. clearly teaches a pharmaceutical composition of the HDAC6 inhibitor ACY-241, Applicant’s amended claim 1 (as well as dependent claim 3) remains properly rejected. 
Again, Applicant’s limitation directed to “preventing or treating itching” (claim 1) constitutes an intended use of the product recited — in this case, the HDAC6 inhibitor ACY-241. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.
Here, Applicant’s intended use does not impart any physical or material characteristics to the claimed product that are not already present in the prior art of Huang et al. As the recited intended use does not result in a structural difference between the claimed invention and the prior art, the statement of 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “Huang does not teach or suggest the property of HDAC6 inhibitors to treat or prevent itching” and, thus, “cannot anticipate at least the present claims that include the addition of an anti-itch therapeutic” (Remarks, p.4).
	The arguments have been fully and carefully considered, but are not found persuasive. 
In response to Applicant's argument that Huang’s teachings are deficient for failing to teach the intended use for “preventing or treating itching” as instantly claimed, Applicant is again reminded that a recitation of the intended use of the claimed invention – in this case, the claimed product that is a pharmaceutical composition of an HDAC6 inhibitor - must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Here, Huang et al. teaches a physically and structurally identical composition of the HDAC6 inhibitor ACY-241 as that instantly claimed and the intended use of such composition “for preventing or treating itching” conveys no further structural and/or physical features to the composition as a whole that are not already present in Huang’s teachings. For this reason, Huang et al. continues to properly anticipate the composition as defined in Applicant’s instant claims 1 and 3. 
To the extent that Applicant argues that Huang et al. should not be applied to those claims that provide for an anti-itch therapeutic, it should be noted that instant claims 1 and 3 that are subject to rejection over Huang et al. do not require an anti-itch therapeutic as an element of the composition. Accordingly, in response to Applicant's argument that Huang et al. fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the inclusion of an anti-itch therapeutic in the HDAC6 composition) are not recited in the rejected claims.  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claims 1 and 3 is proper. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zain et al. (“Targeting Histone Deacetylases in the Treatment of B- and T-cell Malignancies”, Invest New Drugs, 2010; 28(Suppl 1):S68-S78, cited by Applicant on the 07/10/20 IDS) in view of Ahern et al. (“Pruritus in Cutaneous T-Cell Lymphoma”, J Am Acad Dermatol, 2012; 67:760-768).
1 (also known as suberoylanilide hydroxamic acid, or “SAHA”), which was effective to provide significant pruritus relief in patients with cutaneous T-cell lymphoma (col.2, para.3, p.S72). 
	Zain et al. differs from the instant claims only insofar as it does not teach the further combination of vorinostat with “one or more anti-itch therapeutic” (claim 6), wherein the anti-itch therapeutic is an antihistamine or PAR2 inhibitor (claim 7).
	Ahern et al. teaches mirtazapine, a histamine H1 receptor blocker, as an effective anti-itch therapy in cutaneous T-cell lymphoma (Table II, p.765; col.1, para.2, p.765-col.2, para.1, p.765).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Zain’s pharmaceutical composition of vorinostat with the anti-itch histamine H1 receptor blocker mirtazapine, as taught by Ahern et al., because each was known to have efficacy in the treatment of pruritus associated with cutaneous T-cell lymphoma. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) pruritus-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Rejection of claims 1, 3 and 6-7 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Though Zain et al. does not explicitly teach vorinostat as a HDAC6 inhibitor, Applicant’s as-filed specification clearly identifies vorinostat (or “SAHA”) as an HDAC6 inhibitor (p.3, l.23-p.4, l.4), thereby meeting the HDAC6 inhibitor limitation of instant claim 6.